783 N.W.2d 329 (2010)
HOME-OWNERS INSURANCE COMPANY, a subrogee of Harold Salenbien and Darlene Salenbien, and Harold Salenbien and Darlene Salenbien, Plaintiffs-Appellees,
v.
FOWLER BUILDING COMPANY, L.L.C., Defendant-Appellant.
Docket No. 141061. COA No. 295105.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 31, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.